Order and judgment (one paper) of the Supreme Court, New York County (Edward Greenfield, J.), entered on July 17, 1987, which directed that plaintiff Avis Rent-A-Car have indemnification against defendant Centennial Insurance Company in the sum of $500,000, is unanimously modified on the law and the facts to the extent of directing Centennial to indemnify Avis in the amount of $450,000, and otherwise affirmed, without costs or disbursements.
Plaintiff-respondent Avis Rent-A-Car concedes that the calculation by the Supreme Court was incorrect and that the amount of its indemnification by defendant-appellant Centennial Insurance Company should properly be $450,000, which sum is obtained by deducting the amount of the primary insurance policy, or $200,000, from the cost of the settlement of $650,000, resulting in excess coverage of $450,000 on the operator. We have considered defendant’s other arguments and find them to be without merit. Concur — Murphy P. J., Sullivan, Carro, Milonas and Smith, JJ.